UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 31, 2013 SUNVAULT ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-181040 27-4198202 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 190 East Stacy Road Suite 360281 Allen, TX (Address of principal executive offices) (Zip code) 440-281-2813 (Registrant’s telephone number, including area code) 345 Murray Farm Drive Suite 9301 Fairview, TX 75069 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On October 31, 2013, Mark Schubert provided notice that he was resigning from his position as Chief Technology Officer of Sunvault Energy, Inc. (the “Company”). Mr. Schubert will continue to serve as Chief Technology Officer until November 18, 2013. After that date, Mr. Schubert will serve in a Technical Advisory role in support of the Company’s energy storage development program. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUNVAULT ENERGY, INC. Date: November 6, 2013 By: /s/ John Crawford John Crawford Chief Executive Officer 3
